Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 11/02/2021.
Claims 1, 3-6, 8-11 and 13-20 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 11 of the Remarks, filed 11/02/2021, with respect to the 35 USC 112 (b) rejection to claims 11-20 have been fully considered and are persuasive.  The rejection of claims 11-20 has been withdrawn.
Applicant’s arguments, see pages 11 and 12 of the Remarks, filed 11/02/2021, with respect to the 35 USC 103 rejection to claims 1, 6, 11 and 20 have been fully considered and are persuasive.  The rejection of claims 1, 6, 11 and 20 has been withdrawn.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 1, 3-6, 8-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 11, and their respective dependent claims, are allowable over the prior art of record, including Kwon, Jeon and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious the key of the first session comprises at least one key of a second session and encrypting the biometric identification information by using the key of the first session or the key of the second session to generate a first ciphertext when it is determined that the session between the biometric identification apparatus and the driving unit is established successfully and transmitting the first ciphertext to the driving unit, in view of the other limitations of the claim, as specified in the independent claims; and
Independent claim 6, and its respective dependent claims, are allowable over the prior art of record, including Kwon, Jeon and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious the key of the first session comprises at least one key of a second session and encrypting the biometric identification information by using the key of the first session or the key of the second session to generate a first ciphertext when it is determined that the session between the biometric identification apparatus and the driving unit is established successfully, and transmitting the first ciphertext to the driving unit, in view of the other limitations of the claim, as specified in the independent claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497